— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of respondents terminating petitioner’s probationary service as a teacher, petitioner appeals from a judgment of the Supreme Court, Queens County (Kunzeman, J.), dated April 4,1983, which dismissed the petition, f Judgment affirmed, with costs. H Inasmuch as this case involved a denial of tenure, this proceeding pursuant to CPLR article 78 was not timely commenced (see Matter of Taylor v Berberian, 96 AD2d 797, affd 61 NY2d 613). Bracken, J. P., Weinstein, Brown and Niehoff, JJ., concur.